Title: To Thomas Jefferson from Sylvanus Bourne, 30 November 1790
From: Bourne, Sylvanus
To: Jefferson, Thomas



Sir
Boston Novr 30th. 1790

I had the honour some time since to acquaint you of my intentions of embarking for Cape Francois by the middle of this month, but the want of an opportunity has hitherto prevented me and I wait yet some days for a Vessell bound to that Port.
You was pleased to suggest in your last the peculiar necessity of my departure as it related to the public and I doubt not under these circumstances your Candour will lead you to subscribe also to the necessity and propriety of the Case that Government should early in this session pass some Consular regulations and not subject their officers abroad to the uncomfortable situation of performing public Duty without the light of Law—or to the burthen of performing public service without an adequate recompense, more especially as the tenor of their Commissions excludes them from any emolument not established by the Laws of their own Country or of that where they may reside.
It appears to me it will also be necessary that the Consular Bill whenever it may pass should contain a Clause making it the duty of Masters of Vessells on arrival to make those reports to Consuls of the Vessells, Cargoes &c. which you require to be made by the Consuls to Government at home every six months as I think without such an injunction on the Captains it will be impossible for the Consuls to obtain the necessary information. The Bill as it passed the House last session did not make such the duty of Captains tho it required the semiannual returns similar to your instructions.

You once observed to me that you should furnish me with printed Copies of the Consular Convention with France which from the hurry of business you have not yet which I would thank you to transmit me with the Bill as soon as passed. I must advance as much as 50. Dolls. for Seals Books &c. necessary to establish the Consular Department within my District. Is it not proper Government should reimburse it to me? I have the honour to be with great Respect Sir Yr most Obedt Servt,

Sylvanus Bourne

